Title: Abigail Adams to John Adams, 16 November 1777
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       November 16 1777
      
     
     In a Letter which came to me to Night you chide yourself for neglecting writing so frequently as you had done. Tis true a very long space of near a fortnight past, without my hearing one word from you. I cannot help feeling anxious when such a space elapses without receiving a line, but I have no reason to complain. You have considering your avocations been more attentive than I had reason to expect.
     
      ”Heaven sure taught Letters for some wretches aid,
      Some banishd Lover or some captive maid.”
     
     I have been more fearfull than formerly of writing by the post as I have never received a Letter from you by that conveyance since you left Philadelphia. Mr. Coleman brought me yours of October 25 and 26. You have before this time received from me one of the same date, since which I have not wrote. I have been too much mortified with a late expedition to write you any perticuliars concerning it. Indeed it was from the begining a subject of Burlesque, oweing I believe to the small opinion most people had of the Heroick talents of the commanders. It was call’d a secret Expedition to Newport. A fortnight before the troops marchd, there were by all accounts as fine a set of troops collected, as any spiritted commanders could have wishd for, and tis said for 20 Days the Island might have been succesfully (to all appearence) attacked. The publick are very angry as well they may be, and demand an enquiry.
     I know you will be mortified, because it has been a favorite object with you—but if you want your Arms crownd with victory you should not appoint what General Gates calls dreaming deacons to conduct them.
     General Burgoine and his troops arrived last week in Cambridge—all seems to be quietness at present. From the southard we get no very authentick accounts. To day How and his whole Army are captives! To morrow they have got possession of our forts and weighd the Cheveaux de Frize.
     
     
     
      November 18
     
     No News at all, our Mountabank Story of Captivating How and his Army is come to nothing.
     The Southern Troops must have some assistance from the Northern before any thing very Brilliant will take place. Providence over rules all things for the best, and will work out our Salvation for us in the wisest and best manner—provided we perform our Duty.
     My Brother has had the misfortune to be taken upon his return from a cruise up the Baltick. They had a valuable prize with them loaded with duck and cordage. He was captain of Marines on board the Tartar Capt. Grimes Master, and was carried into Newfoundland since which we have not heard from him.
     Now my dear Friend shall I ask you when you will return, a Question I have not asked you for these ten Months. Knowing your determination when you left me I have summond patience, and endeavourd to submit to my destiny. By the time this reaches you Eleven months will be Elapsed, and you I hope prepairing for your journey. It will be a tedious one I fear in the depth of winter, but let the thought of the cordial reception you will be assured of meeting warm the cold wintry blasts, and make your return joyfull.
     You make no mention of receiving any Letters from me for a long time. I hope none have miscarried. I must beg you would write whilst you continue absent. We have had very great rains this fall, and severe cold weather for the Season. A flight of snow yesterday and to day as cold as January.
     
      
       Adieu yours.
      
     
    